UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-7762


MARCUS T. MITCHELL,

                 Petitioner - Appellant,

           v.

LESLIE FLEMING, Warden of Keen Mountain Correctional Center,

                 Respondent - Appellee,

           and

UNKNOWN,

                 Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.      Ivan Darnell Davis,
Magistrate Judge. (1:14-cv-01070-JCC-IDD)


Submitted:   March 17, 2015                  Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marcus T. Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus    T.    Mitchell     appeals      the    district    court’s     order

dismissing      without     prejudice      his     28    U.S.C.     § 2254    (2012)

petition for failing to comply with a court order.                           We have

reviewed the record and find no reversible error.                     Accordingly,

we grant leave to proceed in forma pauperis and affirm for the

reasons stated by the district court.                   Mitchell v. Fleming, No.

1:14-cv-01070-JCC-IDD (E.D. Va. Nov. 4, 2014).                    We dispense with

oral    argument      because     the    facts   and     legal    contentions     are

adequately      presented   in     the    materials      before    this   court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2